DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-11, 13, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurzrock et al (US 20080138400 A1).
Kurzrock et al teaches treating non-human mammals, such as cat or dog, with liposomal complexes (claim 19 and 22 and ¶ 226). The liposomal complexes may include dipyridamole (claim 17 and ¶ 226) for treating diseases such as Alzheimer’s disease and Parkinson’s disease (claim 12). The liposomes range in size from 25nm to 4µm (¶ 76). Administration is from 0.01 mg/kg to 500mg/kg by body weight (¶ 8).
It would have been obvious to one of ordinary skill in the art to formulate the liposome complexes of Kurzrock et al with the additional agents, such as dipyridamole, and then to use them to treat the disclosed conditions in the patient populations disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612